Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The instant application having Application No. 17098666 filed on 10/17/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of application 15643366, filed 07/06/2017 , a continuation of application 14014991, filed 08/30/2013 , continuation of application PCT/US2012/027790 , filed 03/05/2012 PCT/US2012/027790 that claims priority from Provisional application 61449049, filed 03/03/2011.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-39 are rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(b) as being anticipated by Nakauchi et al.  WO 2007/094338 (hereafter Nakauchi, where US 20100179790 A1 is referenced  as closest English language equivalent) and US 20100179790 A1 (of record, see Information Disclosure Statement 11/16/2020).
In regard to intendent claim 1, Nakauchi teaches (see Figs. 1-11) a method for increasing red-green color discrimination for an observer with deuteranomalous or protanomalous color vision deficiency (i.e. Method for forming and using functional spectral filter for correct color vision of a color deficient (protan or deuteron) observer, Abstract, paragraphs [01-12, 21-29, 42,  73-81, 131-132, 160-169], Examples 2-5, Figs. 6-11), the method comprising: 
providing the observer a multi-band optical filter through which to view colored objects (i.e. for color deficient observer forming spectral filter to be worn and used, paragraphs [42,  73-81, 131-132, 160-169], Examples 2-5), the optical filter comprising: 
a plurality of pass-bands and stop-bands partitioning the visible spectrum, including, three or more pass-bands interleaved with two or more stop-bands (i.e. as pass bands with stop bands in-between in visible light part (380 to 780 nm) paragraphs [42,  73-81, 131-132, 160-169], as depicted in Figs. 6-9, 11, Examples 2-5), 
wherein each pass-band has a center, a width, a lower band boundary equal to the center minus half the width, an upper band boundary equal to the center plus half the width, and a mean transmittance (i.e. as each pass band with center, width and upper/lower boundary, paragraphs [42,  73-81, 131-132, 160-169], as depicted in Figs. 6-9, 11, Examples 2-5), 
each stop-band has a center, a width, a lower band boundary equal to the center minus half the width, an upper band boundary equal to the center plus half the width, and a mean transmittance (i.e. as each stop band, i.e. between neighboring pass bands, with center, width and upper/lower boundary, paragraphs [42,  73-81, 131-132, 160-169], as depicted in Figs. 6-9, 11, Examples 2-5), 
the lower band boundary of each interleaved stop-band is the same as the upper band boundary of an adjacent pass-band (i.e. as each stop band is between neighboring pass bands,  paragraphs [42,  73-81, 131-132, 160-169], as depicted in Figs. 6-9, 11), the upper band boundary of each interleaved stop-band is the same as the lower band boundary of an adjacent pass-band (i.e. as each stop band is between neighboring pass bands,  paragraphs [42,  73-81, 131-132, 160-169], as depicted in Figs. 6-9, 11), 
each pass-band center is located between about 400 nanometers and about 700 nanometers and each pass-band width is between about 10 nanometers and about 110 nanometers (i.e. as each pass band in in visible light part with width in the above range, paragraphs [42,  73-81, 131-132, 160-169], as depicted in Figs. 6-9, 11), 
each stop-band center is located between about 410 nanometers and about 690 nanometers and each stop-band width is between about 10 nanometers and about 80 nanometers (i.e. as each stop band is in visible light part in the above range and with width in the above range, paragraphs [42,  73-81, 131-132, 160-169], as depicted in Figs. 6-9, 11), and each of the interleaved stop-bands has a mean transmittance that is less than one half of the mean transmittance of an adjacent pass-band (i.e. as each stop band due to spectral characteristics, (i.e. as each stop band is in visible light part in the above range and with width in the above range, see paragraphs [42,  73-81, 131-132, 160-169], as depicted in Figs. 6-9, 11), 
the optical filter configured to increase red-green color discrimination for the observer with deuteranomalous or protanomalous color vision deficiency (i.e. as functional spectral filter is to correct color vision of a color deficient (protan or deuteron) observer, Abstract, paragraphs [01-12, 21-29, 42,  73-81, 131-132, 160-169]). 

Regarding claim 2, Nakauchi teaches (see Figs. 1-11) that the optical filter is configured to increase red- green color discrimination for observers with deuteranomalous color vision deficiency (as functional spectral filter for correct color vision of a color deficient e.g. deuteranope observer, Abstract, paragraphs [01-12, 21-29, 42,  73-81, 131-132, 160-169], Examples 2-5, Figs. 6-11), the optical filter comprises 
a first pass-band having a center located between about 440 nanometers and about 455 nanometers and a width of between about 20 and about 40 nanometers (e.g. as filter, blue pass band example 3, paragraphs [188-200], as depicted in Figs. 7),
a second pass-band having a center located between about 525 nanometers and about 545 nanometers and a width of between about 20 and about 50 nanometers (e.g. as filter middle pass band example 3, paragraphs [188-200], as depicted in Figs. 7), and a third pass-band having a center located between about 610 nanometers and about 640 nanometers and a width of between about 30 and about 80 nanometers (e.g. as filter, red pass band example 3, paragraphs [188-200], as depicted in Figs. 7), 
wherein each of the interleaved stop-bands has a width of at least about 40 nanometers and a mean transmittance that is less than about one fourth of the mean transmittance of an adjacent pass-band (i.e. as depicted for stop bands example 3, Fig. 7), a minimum spectral transmittance of the filter between about 475 nanometers and about 580 nanometers is at most about one fifth of a luminous transmittance of the filter (e.g. as filter example 3, paragraphs [188-200], as depicted in Figs. 7), and a spectral transmittance of the filter between about 580 nanometers and about 610 nanometers is at least about one fifth of the luminous transmittance of the filter (e.g. as filter example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 3, Nakauchi teaches (see Figs. 1-11) that the first pass-band center is located at less than or equal to about 450 nanometers (e.g. as filter, blue pass band example 3, paragraphs [188-200], as depicted in Figs. 7).  
Regarding claim 4, Nakauchi teaches (see Figs. 1-11) that the first pass-band center is located at less than or equal to about 445 nanometers (e.g. as filter, blue pass band example 3, paragraphs [188-200], as depicted in Figs. 7).  
Regarding claim 5, Nakauchi teaches (see Figs. 1-11) that the third pass-band center is located at greater than or equal to about 625 nanometers (e.g. as filter, red pass band example 3, paragraphs [188-200], as depicted in Figs. 7).  
Regarding claim 6, Nakauchi teaches (see Figs. 1-11) that the third pass-band center is located at greater than or equal to about 635 nanometers (e.g. as filter, red pass band example 3, paragraphs [188-200], as depicted in Figs. 7).   
Regarding claim 7, Nakauchi teaches (see Figs. 1-11) that the second pass-band width is at most about 40 nanometers (e.g. as filter, middle pass band example 3, paragraphs [188-200], as depicted in Figs. 7).  
Regarding claim 8, Nakauchi teaches (see Figs. 1-11) that the second pass-band width is at most about 35 nanometers (e.g. as filter, middle pass band example 3, paragraphs [188-200], as depicted in Figs. 7).   
Regarding claim 9, Nakauchi teaches (see Figs. 1-11) that the second pass-band width is at most about 30 nanometers (e.g. as filter, middle pass band example 3, paragraphs [188-200], as depicted in Figs. 7).    
Regarding claim 10, Nakauchi teaches (see Figs. 1-11) that the second pass-band center is located between about 535 nanometers and about 540 nanometers (e.g. as filter, middle pass band example 3, paragraphs [188-200], as depicted in Figs. 7).    
Regarding claim 11, Nakauchi teaches (see Figs. 1-11) that the second pass-band center is located at about 535 nanometers (e.g. as filter, middle pass band example 3, paragraphs [188-200], as depicted in Figs. 7).    
Regarding claim 12, Nakauchi teaches (see Figs. 1-11) that the minimum spectral transmittance of the filter between about 475 nanometers and about 580 nanometers is less than about one fifth of the luminous transmittance (e.g. as filter example 3, paragraphs [188-200], as depicted in Figs. 7).  
Regarding claim 13, Nakauchi teaches (see Figs. 1-11) that the minimum spectral transmittance of the filter between about 475 nanometers and about 580 nanometers is less than about one tenth of the luminous transmittance (e.g. as filter example 3, paragraphs [188-200], as depicted in Figs. 7).  
Regarding claim 14, Nakauchi teaches (see Figs. 1-11) that each of the interleaved stop-bands has a mean transmittance that is less than about one eighth of the mean transmittance of an adjacent pass-band (e.g. as filter example 3, paragraphs [188-200], detailed in Fig. 7).  
Regarding claim 15, Nakauchi teaches (see Figs. 1-11) that each of the interleaved stop-bands has a mean transmittance that is less than about one tenth of the mean transmittance of an adjacent pass-band (e.g. as filter example 3, paragraphs [188-200], detailed in Fig. 7).  
Regarding claim 16, Nakauchi teaches (see Figs. 1-11) that each of the interleaved stop-bands has a mean transmittance that is greater than about one sixteenth of the mean transmittance of an adjacent pass-band (e.g. as filter example 3, paragraphs [188-200], detailed in Fig. 7).  
Regarding claim 17, Nakauchi teaches (see Figs. 1-11) that the first pass-band has a center located at about 445 nanometers and a width of about 25 nanometers band (e.g. as filter example 3, paragraphs [188-200], detailed in Fig. 7), the second pass-band has a center located at about 530 nanometers and a width of about 45 nanometers band (e.g. as filter example 3, paragraphs [188-200], detailed in Fig. 7), the third pass-band has a center located at about 635 nanometers and a width of about 50 nanometers band (e.g. as filter example 3, paragraphs [188-200], detailed in Fig. 7), each of the interleaved stop-bands has a mean transmittance that is about one sixth of the mean transmittance of an adjacent pass-band band (e.g. as filter example 3, paragraphs [188-200], detailed in Fig. 7).  
Regarding claim 18, Nakauchi teaches (see Figs. 1-11) that the optical filter is configured to increase red- green color discrimination for observers with mild deuteranomalous color vision deficiency (as functional spectral filter for correct color vision of a color deficient e.g. deuteranope observer, paragraphs [01-12, 21-29, 42,  73-81, 131-132, 160-169]).  
Regarding claim 19, Nakauchi teaches (see Figs. 1-11) that the first pass-band has a center located at about 445 nanometers and a width of about 25 nanometers (e.g. as filter example 3, paragraphs [188-200], detailed in Fig. 7), the second pass-band has a center located at about 530 nanometers and a width of about 40 nanometers (e.g. as filter example 3, paragraphs [188-200], detailed in Fig. 7), the third pass-band has a center located at about 640 nanometers and a width of about 50 nanometers (e.g. as filter example 3, paragraphs [188-200], detailed in Fig. 7), each of the interleaved stop-bands has a mean transmittance that is about one eighth of the mean transmittance of an adjacent pass-band (e.g. as filter example 3, paragraphs [188-200], detailed in Fig. 7). 
Regarding claim 20, Nakauchi teaches (see Figs. 1-11) that the optical filter is configured to increase red- green color discrimination for observers with moderate deuteranomalous color vision deficiency (as functional spectral filter for correct color vision of a color deficient e.g. deuteranope observer, paragraphs [01-12, 21-29, 42,  73-81, 131-132, 160-169]).    
Regarding claim 21, Nakauchi teaches (see Figs. 1-11) that the first pass-band has a center located at about 440 nanometers and a width of about 25 nanometers (e.g. as filter example 3, paragraphs [188-200], detailed in Fig. 7), the second pass-band has a center located at about 530 nanometers and a width of about 45 nanometers, the third pass-band has a center located at about 640 nanometers and a width of about 50 nanometers, each of the interleaved stop-bands has a mean transmittance that is about one eighth of the mean transmittance of an adjacent pass-band (e.g. as filter example 3, paragraphs [188-200], detailed in Fig. 7).  
Regarding claim 22, Nakauchi teaches (see Figs. 1-11) that the optical filter is configured to increase red- green color discrimination for observers with severe deuteranomalous color vision deficiency (as functional spectral filter for correct color vision of a color deficient e.g. deuteranope observer, paragraphs [01-12, 21-29, 42,  73-81, 131-132, 160-169]).    
Regarding claim 23, Nakauchi teaches (see Figs. 1-11) that the optical filter is configured to increase red- green color discrimination for observers with protanomalous color vision deficiency (as functional spectral filter for correct color vision of a color deficient e.g. protananope observer, Abstract, paragraphs [01-12, 21-29, 42,  73-81, 131-132, 160-169], Examples 2-5, Figs. 6-11), the optical filter comprises 
a first pass-band having a center located between about 440 nanometers and about 455 nanometers and a width of between about 20 and about 40 nanometers (e.g. as filter, blue pass band example 3, paragraphs [188-200], as depicted in Figs. 7), 
a second pass-band having a center located between about 525 nanometers and about 545 nanometers and a width of between about 20 and about 45 nanometers (e.g. as filter, middle pass band example 3, paragraphs [188-200], as depicted in Figs. 7), 
a third pass-band having a center located between about 610 nanometers and about 640 nanometers and a width of between about 30 and about 80 nanometers (e.g. as filter, red pass band example 3, paragraphs [188-200], as depicted in Figs. 7), and 
each of the interleaved stop-bands has a width of at least about 30 nanometers and a mean transmittance that is less than about one fourth of the mean transmittance of an adjacent pass-band (e.g. as filter example 3, paragraphs [188-200], as depicted in Fig. 7), a minimum spectral transmittance of the filter between about 475 nanometers and about 580 nanometers is at most about one fifth of a luminous transmittance of the filter (e.g. as filter example 3, paragraphs [188-200], as depicted in Fig. 7), and a spectral transmittance of the filter between about 580 nanometers and about 610 nanometers is at least about one fifth of the luminous transmittance of the filter (e.g. as filter example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 24, Nakauchi teaches (see Figs. 1-11) that the first pass-band center is located at less than or equal to about 450 nanometers (e.g. as filter, blue pass band example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 25, Nakauchi teaches (see Figs. 1-11) that the first pass-band center is located at less than or equal to about 445 nanometers (e.g. as filter, blue pass band example 3, paragraphs [188-200], as depicted in Figs. 7).  
Regarding claim 26, Nakauchi teaches (see Figs. 1-11) that the first pass-band center is located at less than or equal to about 440 nanometers (e.g. as filter, blue pass band example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 27, Nakauchi teaches (see Figs. 1-11) that the third pass-band center is located at greater than or equal to about 615 nanometers (e.g. as filter, red pass band example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 28, Nakauchi teaches (see Figs. 1-11) that the third pass-band center is located at greater than or equal to about 625 nanometers (e.g. as filter, red pass band example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 29, Nakauchi teaches (see Figs. 1-11) that the second pass-band width is at most about 40 nanometers (e.g. as filter, middle pass band example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 30, Nakauchi teaches (see Figs. 1-11) that the second pass-band width is at most about 35 nanometers (e.g. as filter, middle pass band example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 31, Nakauchi teaches (see Figs. 1-11) that the second pass-band width is at most about 30 nanometers (e.g. as filter, middle pass band example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 32, Nakauchi teaches (see Figs. 1-11) that the second pass-band center is located between about 525 nanometers and about 535 nanometers (e.g. as filter, middle pass band example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 33, Nakauchi teaches (see Figs. 1-11) that wherein the second pass-band center is located about 530 nanometers (e.g. as filter, middle pass band example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 34, Nakauchi teaches (see Figs. 1-11) that the minimum spectral transmittance of the filter between about 475 nanometers and about 580 nanometers is less than about one fifth of the luminous transmittance (e.g. as filter example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 35, Nakauchi teaches (see Figs. 1-11) that the minimum spectral transmittance of the filter between about 475 nanometers and about 580 nanometers is less than about one tenth of the luminous transmittance (e.g. as filter example 3, paragraphs [188-200], as depicted in Fig. 7).  .  
Regarding claim 36, Nakauchi teaches (see Figs. 1-11) that each of the interleaved stop-bands has a mean transmittance that is less than about one eighth of the mean transmittance of an adjacent pass-band (e.g. as stop bands filter example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 37, Nakauchi teaches (see Figs. 1-11) that each of the interleaved stop-bands has a mean transmittance that is less than about one tenth of the mean transmittance of an adjacent pass-band (e.g. as stop bands filter example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 38, Nakauchi teaches (see Figs. 1-11) that each of the interleaved stop-bands has a mean transmittance that is greater than about one sixteenth of the mean transmittance of an adjacent pass-band (e.g. as stop bands filter example 3, paragraphs [188-200], as depicted in Fig. 7).  
Regarding claim 39, Nakauchi teaches (see Figs. 1-11) that the first pass-band has a center located at about 445 nanometers and a width of about 20 nanometers (e.g. as blue band of filter example 3, paragraphs [188-200], as depicted in Fig. 7), the second pass-band has a center located at about 525 nanometers and a width of about 40 nanometers (e.g. as middle band of filter example 3, paragraphs [188-200], as depicted in Fig. 7), the third pass-band has a center located at about 630 nanometers and a width of about 55 nanometers (e.g. as red band of filter example 3, paragraphs [188-200], as depicted in Fig. 7), each of the interleaved stop-bands has a mean transmittance that is about one eighth of the mean transmittance of an adjacent pass-band (e.g. as stop bands filter example 3, paragraphs [188-200], as depicted in Fig. 7).  
  
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40-43 are rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(b) as being anticipated by, or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over  Nakauchi et al. (hereafter Nakauchi, where US 20100179790 A1 is referenced  as closest English language equivalent) WO/2007/094338 and US 20100179790 A1.
Regarding claim 40, Nakauchi teaches (see Figs. 1-11) that the optical filter provides an (x,y) chromaticity coordinate that is at least about 0.05 units away from any point on the boundary of the average daylight color limit region defined according to industrial standard ANSI Z80.3- 2010 section 4.6.3.1 (as due to functional spectral filter for correct color vision of a color deficient (deuteron) observer, and it’s spectral characteristics, e.g. T(),  detailed in, paragraphs [01-12, 21-29, 42,  73-81, 131-132, 160-169, 188-200], e.g. Example 2-3, Fig. 7). In the alternative that the spectral characteristics of the functional spectral filter has (x,y) chromaticity coordinate close to the above range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize spectral characteristics of the functional spectral filter to have chromaticity coordinate in the above range cording to optimization routine detailed in Fig. 1 (see Figs. 1 and related descriptions, paragraphs [148-167, 94-105,126-132]) in order to enable that color differences which a color deficient observer senses for arbitrary combinations that two colors in the object color group are combined, are made large, enabling to easily distinguish the respective colors in the object color group (see paragraphs [41, 126, 133, 188]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 41, Nakauchi teaches (see Figs. 1-11) that the optical filter provides an (x,y) chromaticity coordinate that is at least about 0.05 units away from any point on the boundary of the average daylight color limit region defined according to industrial standard ANSI Z80.3- 2010 section 4.6.3.1 (as due to functional spectral filter for correct color vision of a color deficient (deuteron) observer, and it’s spectral characteristics, e.g. T(),  detailed in, paragraphs [01-12, 21-29, 42,  73-81, 131-132, 160-169, 188-200], e.g. Example 2-3, Fig. 7). In the alternative that the spectral characteristics of the functional spectral filter has (x,y) chromaticity coordinate close to the above range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize spectral characteristics of the functional spectral filter to have chromaticity coordinate in the above range cording to optimization routine detailed in Fig. 1 (see Figs. 1 and related descriptions, paragraphs [148-167, 94-105,126-132]) in order to enable that color differences which a color deficient observer senses for arbitrary combinations that two colors in the object color group are combined, are made large, enabling to easily distinguish the respective colors in the object color group (see paragraphs [41, 126, 133, 188]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 42, Nakauchi teaches (see Figs. 1-11) that the optical filter provides an (x,y) chromaticity coordinate of the yellow traffic signal that is within about 0.05 units of the point (0.313, 0.620), as defined by industrial standard ANSI Z80.3-2005 sections 5.6.3.1 and 4.6.3.1 1 (as due to functional spectral filter for correct color vision of a color deficient (deuteron) observer, and it’s spectral characteristics, e.g. T(),  detailed in, paragraphs [01-12, 21-29, 42,  73-81, 131-132, 160-169, 188-200], e.g. Example 2-3, Fig. 7). In the alternative that the spectral characteristics of the functional spectral filter has (x,y) chromaticity coordinate close to the above range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize spectral characteristics of the functional spectral filter to have chromaticity coordinate in the above range cording to optimization routine detailed in Fig. 1 (see Figs. 1 and related descriptions, paragraphs [148-167, 94-105,126-132]) in order to enable that color differences which a color deficient observer senses for arbitrary combinations that two colors in the object color group are combined, are made large, enabling to easily distinguish the respective colors in the object color group (see paragraphs [41, 126, 133, 188]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
  Regarding claim 43, Nakauchi teaches (see Figs. 1-11) that the optical filter provides an (x,y) chromaticity coordinate of the yellow traffic signal that is within about 0.05 units of the point (0.313, 0.620), as defined by industrial standard ANSI Z80.3-2005 sections 5.6.3.1 and 4.6.3.1 1 (as due to functional spectral filter for correct color vision of a color deficient (deuteron) observer, and it’s spectral characteristics, e.g. T(),  detailed in, paragraphs [01-12, 21-29, 42,  73-81, 131-132, 160-169, 188-200], e.g. Example 2-3, Fig. 7). In the alternative that the spectral characteristics of the functional spectral filter has (x,y) chromaticity coordinate close to the above range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize spectral characteristics of the functional spectral filter to have chromaticity coordinate in the above range cording to optimization routine detailed in Fig. 1 (see Figs. 1 and related descriptions, paragraphs [148-167, 94-105,126-132]) in order to enable that color differences which a color deficient observer senses for arbitrary combinations that two colors in the object color group are combined, are made large, enabling to easily distinguish the respective colors in the object color group (see paragraphs [41, 126, 133, 188]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thornton 4826286 (of record) also teaches features of the instant invention (see e.g. Figs. 9-10 and related descriptions.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872